Citation Nr: 0008820	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-15 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to a compensable evaluation for 
chondromalacia of the right knee.  

2.  Entitlement to a compensable evaluation for 
chondromalacia of the left knee.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to May 
1991.  

This appeal arises from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
bilateral chondromalacia of the knees and assigned a 
noncompensable rating for this disability.  


FINDINGS OF FACT

1.  The veteran has full range of motion of the right knee 
with crepitus and pain with walking and running; X-rays 
reveal degenerative joint disease.

2.  The veteran has full range of motion of the left knee 
with crepitus and pain with walking and running; X-rays 
reveal degenerative joint disease.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for 
degenerative joint disease of the right knee have been met.  
38 U.S.C.A. §§ 1151, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(1999); VAOPGCPREC 9-98.  

2.  The criteria for a 10 percent rating, but no more, for 
degenerative joint disease of the left knee have been met.  
38 U.S.C.A. §§ 1151, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(1999); VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body.  
Functional loss may be due to pain, supported by adequate 
pathology, or the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

When a claimant is awarded service connection for a 
disability and timely appeals the RO's initial assignment of 
a rating for that disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  See Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  Because the veteran has 
perfected an appeal as to the assignment of the initial 
rating for bilateral chondromalacia of the knees following 
the initial award of service connection, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent rating is 
warranted when such impairment is moderate.  A 30 percent 
evaluation will be assigned when the impairment is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below:  with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X-
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45.  

Limitation of flexion of the leg to 60 degrees is assigned a 
noncompensable rating.  Limitation of flexion of the leg to 
45 degrees is rated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1999).  

Limitation of  extension of the leg to 5 degrees is assigned 
a noncompensable rating.  Limitation of extension to 10 
degrees is rated as 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).  

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  The General Counsel in VAOPGCPREC 9-98 held 
that a separate rating for arthritis could also be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 
1997).  Where additional disability is shown, a veteran rated 
under 5257 can also be compensated under 5003 and vice versa.  

Factual Background.  The veteran's service medical records 
include treatment for the left knee beginning in August 1971.  
In August 1973 the veteran complained of pain in both knees.  
Chondromalacia of the right knee was diagnosed in June 1976.  
Service medical records demonstrate that the veteran was 
treated intermittently for knee pain since the 1970's.  

A VA examination in December 1997 included a history of knee 
complaints.  The veteran reported that his knees got worse 
with walking, running and going up and down stairs.  The 
knees cracked and popped and got stiff.  He denied any 
instability or locking.  There had not been any patellar 
dislocation.  Examination revealed crepitus, bilaterally.  
Range of motion was from 0 to 140 degrees, bilaterally.  The 
knees were stable to varus/valgus stress, bilaterally.  
Anterior and posterior drawer signs were stable.  McMurray's 
and Lachman's were negative.  There was no effusion.  He had 
good patellar tracking, bilaterally.  X-rays revealed mild 
degenerative joint change in both knees.  The diagnosis was 
chondromalacia of the bilateral knees and patella.  

In January 1998 the veteran was examined by VA.  The veteran 
told the examiner that his bilateral knee condition was 
related to running in the Marine Corps on cement.  The 
veteran was told in the 1970's that the cartilage in his 
knees "wadded."  He was sent off with a medical discharge.  
He refused the medical discharge.  The veteran stated that 
his knee condition prevented him from walking long distances.  
He was unable to run or walk up stairs without pain.  
Physical therapy had not improved his knees.  Examination 
revealed that the veteran's posture was erect.  His gait was 
smooth, even and well balanced with normal base.  Range of 
motion of the knees was full.  He had crepitus in both knees.  
Although he had full range of motion of the left knee there 
was pain and tenderness with motion.  The left knee was 
slightly swollen.  The diagnosis was mild degenerative joint 
disease of the knees, bilaterally.  

Analysis.  In July 1998 the RO granted service connection for 
bilateral chondromalacia.  A noncompensable rating was 
assigned under Diagnostic Code 5257, effective in July 1997.  
The veteran has expressed disagreement with that rating.  As 
this is an original rating, the Court's decision in Fenderson 
v. West, 12 Vet. App. 119 (1999), is applicable and the Board 
considered the assignment of staged ratings.  In this case 
the medical evidence of record does not indicate that the 
veteran's chondromalacia has varied in severity for the 
period beginning in July 1997.  For that reason the rating 
will not be separated into stages.

As has been set out above, impairment of the knee may be 
rated under several Diagnostic Codes.  The RO has rated the 
veteran's bilateral knee disorder under Diagnostic Code 5257.  
This code provides for recurrent subluxation or lateral 
instability.  The veteran denied any instability or locking 
of the knee when questioned by the VA examiner in December 
1997.  The knees were stable to varus and valgus stress.  
Anterior and posterior drawer signs were stable.  McMurray's 
and Lachman's signs were negative.  The service medical 
records consistently noted that tests for instability were 
negative.  A compensable evaluation based on recurrent 
subluxation of lateral instability is not for application.  
Based on those findings, a compensable rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 is not warranted for either 
knee.  

Diagnostic Code 5003 requires X-ray evidence of degenerative 
arthritis.  VA X-rays of the knees in December 1997 revealed 
mild degenerative changes in both knees.  The VA examiner in 
January 1998 diagnosed mild degenerative joint disease of the 
knees.  The X-ray findings of degenerative changes in both 
knees meet the threshold requirements for an evaluation under 
Diagnostic Code 5003.  A comparison of the range of motion of 
the veteran's knees with the criteria for compensable ratings 
under Diagnostic Codes 5260 and 5261 reveals that the veteran 
did not demonstrate actual limitation of motion which meets 
the criteria of either Code for a compensable rating.  On 
examination, range of motion of both knees has consistently 
been noted to be full.  Compensable ratings are provided for 
limitation of flexion to 45 degrees and limitation of 
extension to 5 degrees.  A compensable rating based on 
limitation of motion is thus not appropriate.  

A compensable rating based on arthritis with painful motion 
may also be assigned under Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59.  The veteran has consistently reported pain with 
walking and running.  Examiners also noted pain with motion 
of the left knee and crepitus in both knees.  In DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995), the Court made it clear 
that diagnostic codes involving disability ratings for 
limitation of motion of a part of the musculoskeletal system 
do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Based on the X-
ray findings of degeneration of the knees and the pain the 
veteran complained of which caused problems walking and 
running the Board holds that a 10 percent rating is 
appropriate for each knee.  

In Hicks v. Brown, 8 Vet. App. 417, 421 (1995) the Court 
stated that under 38 C.F.R. § 4.59, painful motion is 
considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  The Court in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), clearly 
indicated that 38 C.F.R. § 4.40 recognizes that "functional 
loss" may be caused by pain "on use" or a limitation of 
motion and that functional loss caused by either factor 
should be compensated at the same rate.  This has raised the 
question as to whether evidence of painful motion due to 
arthritis should be used to assign a rating based on 
limitation of motion under Diagnostic Codes 5200, etc. where, 
as in this case, no actual compensable limitation of motion, 
without regard to pain, is shown.

A careful reading of Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 487-488 (1991), indicates that 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 first provides a rating for actual (as 
opposed to painful) limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, etc.  When as in this case 
the veteran does not have actual compensable limitation of 
motion that provision does not apply.  However, Diagnostic 
Code 5003 goes on to state that limitation of motion, while 
noncompensable under the standards contained in Diagnostic 
Codes 5200, etc., may be otherwise compensable on the basis 
of a 10 percent rating for each major joint or groups of 
joints affected where there is among other things painful 
motion.  The Court summarized by stating that read together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus stated that 
painful motion of a major joint caused by degenerative 
arthritis, where the arthritis is established by X-rays, is 
deemed to be limited motion and is entitled to a minimum of 
10 percent rating, per joint, combined under Diagnostic Code 
5003 even though there is no actual limitation of motion.

In reviewing the Court instructions in Lichtenfels and Hicks 
the Board has noted that in applying Diagnostic Code 5003 the 
Court distinguished between actual limitation of motion as 
opposed to painful motion.  The Court has clarified that in 
the application of Diagnostic Code 5003 there must be actual 
limitation of motion in order to assign a disability rating 
under Diagnostic Codes 5200, etc.  Where, as in this case, 
there is painful motion of a major joint caused by 
degenerative arthritis, it is deemed to be limited motion and 
entitled to a minimum 10 percent rating, per joint, combined 
under Diagnostic Code 5003; even though there is no actual 
limitation of motion.  See Hicks, at 420.  

A 10 percent evaluation for the right knee and a 10 percent 
rating for the left knee is warranted based on functional 
loss due to pain, which is demonstrated by pain with walking 
and running.


ORDER

An increased rating for degenerative joint disease of the 
right knee to 10 percent is granted, subject to regulations 
governing the award of monetary benefits.  

An increased rating for degenerative joint disease of the 
left knee to 10 percent is granted, subject to regulations 
governing the award of monetary benefits.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


